Name: Commission Regulation (EC) No 394/94 of 23 February 1994 amending Regulation (EC) No 266/94 laying down detailed rules for the application in 1994 of the import arrangements for beef and veal provided for in the bilateral Agreement between the Community and Sweden (text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  international affairs;  animal product
 Date Published: nan

 24. 2. 94 Official Journal of the European Communities No L 53/ 13 COMMISSION REGULATION (EC) No 394/94 of 23 February 1994 amending Regulation (EC) No 266/94 laying down detailed rules for the application in 1994 of the import arrangements for beef and veal provided for in the bilateral Agreement between the Community and Sweden (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden , of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 3611 /93 (3), and in particular Article 15 (2) thereof, Whereas Article 5 (4) of Commission Regulation (EC) No 266/94 of 4 February 1994 (4) mistakenly refers to inexis ­ tent provisions ; whereas that reference should be corrected ; Whereas licence applications may be submitted as from 15 February 1994 ; whereas this Regulation should accordingly come into force as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (4) of Regulation (EC) No 266/94 is hereby replaced by the following : '4 . Notwithstanding Articles 4 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued under the fourth indent of Article 4 (5) of this Regula ­ tion shall expire on 31 December 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7 . 5. 1993, p. 1 . (2) OJ No L 148, 28 . 6 . 1968 , p. 24. (3) OJ No L 328, 29 . 12. 1993, p. 7 . (4) OJ No L 32, 5. 2 . 1994, p. 9 .